FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES COURT OF APPEALS                July 15, 2015
                                                                Elisabeth A. Shumaker
                                   TENTH CIRCUIT                    Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                         No. 14-7105
 v.                                            (D.C. No. 14-CR-00030-RAW-1)
                                                         (E.D. Okla.)
 CHUCK ALLEN EASTHAM,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, LUCERO, and McHUGH, Circuit Judges. **


      Defendant-Appellant Chuck Allen Eastham appeals from his conviction and

sentence for possession of a firearm by one having been convicted of a felony

(Count One). 18 U.S.C. § 922(g)(1). He was sentenced to 24 months’

imprisonment and three years’ supervised release. Mr. Eastham’s counsel filed a

brief and motion to withdraw pursuant to Anders v. California, 386 U.S. 738


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
(1967), and 10th Cir. R. 46.4(B)(1). We have jurisdiction pursuant to 28 U.S.C.

§ 1291 and 18 U.S.C. § 3742(a). We dismiss the appeal and grant counsel’s

motion to withdraw.



                                    Background

      Mr. Eastham was indicted on two counts of possession of a firearm by a

felon. The first count involved the sale of a firearm to an undercover agent, the

second involved a subsequent search of Mr. Eastham’s home where he informed

officers that there were multiple firearms that belonged to his twelve-year-old son

in the back bedrooms. 1 R. 10–11; 3 R. 3–6. Mr. Eastham pleaded guilty to the

first count and waived any challenge to a forfeiture count (Count 3), all without a

plea agreement. 1 R. 29. The second count was dismissed.



                                     Discussion

      In Anders, the Supreme Court explained that “if counsel finds his case to be

wholly frivolous, after a conscientious examination of it, he should so advise the

court and request permission to withdraw.” 386 U.S. at 744. Mr. Eastham’s

counsel has done so by motion. Mr. Eastham was served with a copy of the

Anders brief, Aplt. Br. at 9, and requisite notice by this court, 10th Cir. R.

46.4(B)(2) & App. A, 10th Cir. Form 4. The government notified the court that it

would not file a response brief. Mr. Eastham has not filed a brief.

                                         -2-
      On appeal, counsel’s Anders brief discusses the plea procedure and the

sentencing. The record confirms that Mr. Eastham was advised of the charge

against him and the potential punishment. 2 R. 14–16. The plea colloquy

established a factual basis for the plea and confirms that the plea was knowing

and voluntary. See Fed. R. Crim. P. 11(b); 2 R. 16–25.

      Insofar as the sentencing, Mr. Eastham unsuccessfully objected to a four-

level upward adjustment to the base offense level due to ten additional firearms

found in his house. Thus, the properly calculated Guideline range was 41–51

months, based upon a total offense level of 21 and a criminal history category of

II. 3 R. 6, 12. The district court granted a downward variance and sentenced Mr.

Eastham to 24 months. 2 R. 180–81.

      Pursuant to Anders, we conduct an independent review to decide whether

potential issues raised by counsel and any others we might identify are frivolous.

386 U.S. at 744. After reviewing the record, including the plea and sentencing

transcripts, we conclude that there are no non-frivolous claims. See United States

v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005).

      Mr. Eastham was fully advised of the nature and consequences of his plea.

As to Mr. Eastham’s sentence, we evaluate its procedural and substantive

reasonableness under a unitary abuse of discretion standard. Gall v. United

States, 552 U.S. 38, 51 (2007). A district court commits procedural error when it

improperly calculates a Guideline range. Id. In reviewing a district court’s

                                        -3-
calculation of a Guideline range, we review issues of law de novo and factual

findings for clear error, granting deference to the district court’s application of

the Guidelines to the facts at hand. United States v. Gambino-Zavala, 539 F.3d

1221, 1227–28 (10th Cir. 2008) (internal quotation marks and citation omitted).

The government bears the burden of proving by a preponderance of the evidence

all findings necessary to support a sentence enhancement. Id. at 1228.

      Here, Mr. Eastham’s only colorable argument would be that, because 10 of

the 11 firearms at issue belonged to his wife and son, the district court erred in

applying a four-level increase in offense level pursuant to U.S.S.G.

§ 2K2.1(b)(1)(B) for possession of 8–24 firearms. Given our standard of review,

this argument is unavailing. To establish possession, the government can show

either actual or constructive possession of the firearms. Gambino-Zavala, 539

F.3d at 1229. An individual constructively possesses guns if he knowingly holds

the power to “exercise dominion or control over them,” even if the firearms are

formally owned by another. United States v. Denson, 775 F.3d 1214, 1220 (10th

Cir. 2014). Where individuals share a home, a showing that the defendant has

“knowledge of and access to the weapons” is sufficient to show constructive

possession. Id.

      There is little doubt that the district court could reasonably find that Mr.

Eastham had actual or constructive possession of the firearms. Essentially, the

district court found that two of the firearms were near the bed Mr. Eastham slept

                                         -4-
in, and that even if the firearms were owned by Mr. Eastham’s wife and son, he

possessed them. 2 R. 151. Having told law enforcement at the beginning of the

search that there were firearms in the back bedrooms, 3 R. 4, Mr. Eastham

demonstrated knowledge. The district court could certainly infer access given the

likelihood that he would be involved with the firearms given his son’s age (12).

The trial judge heard the testimony, patiently listened to vigorous argument, 2 R.

131–150, and drew permissible inferences. See United States v. Colonna, 360

F.3d 1169, 1179 (10th Cir. 2004) (“[A]n inference of constructive possession is

reasonable if the conclusion flows from logical and probabilistic reasoning.”

(citation omitted)). We see no non-frivolous argument that the court abused its

discretion.

      For the foregoing reasons, we DISMISS the appeal and GRANT counsel’s

motion to withdraw.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -5-